Opinion by
Rice, P. J.,
The action of the court brought up for review in this case was taken at the same time as the proceedings for the division of the two wards of the borough of Waynesburg. The questions raised by the assignments of error and by the argument are precisely the same as those raised in those cases, although the facts are somewhat different. We have gone quite fully into the discussion of those questions, so far as they are properly before us for review, in the cases referred to and it will be unnecessary to go over the same ground in this case. It is sufficient to say that we find no error in the record brought up for review which would warrant us in reversing or setting aside the proceedings. The order is, therefore, affirmed.